DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.

Status of Claims
Claims 1-15 are pending.  Claims 1 and 7 have been amended.  

Response to Arguments

Applicant’s arguments filed 8/24/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Storm US 2016/0311423 in view of Ran US 6,317,686.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 6-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Storm US 2016/0311423 in view of Ran US 6,317,686. 

Regarding claim 1, Storm teaches:
A method comprising: 
upon a vehicle (Fig 2 #21) reaching a second link (par 0082 route segment) of a route being traversed by the vehicle, 
obtaining historical measured traffic conditions data and a related weighting term for the second link (historical traffic, par 0082 “loads trip data from data store 50 for all previously recorded route segments” and related weighted term, par 0083 “As historical data is developed, it might be learned that for selected vehicles and for selected routes, some of the algorithm variables have a greater weight”); 
measuring current (par 0082 “actual occurrence of events”) traffic conditions at the second link (par 0044 “A traffic data collector 73 can collect traffic and road condition data”); 
(par 0046 “Analytics agent 53 can also calculate and write to data store 50 a set of modifiers that can be applied by processor 46 to future predictions”); 
determining a difference between traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link and the updated historical measured traffic conditions data (par 0046 “The remote server may then process the data received and using it to develop or change the algorithms used by processor 46 to change its functionality, preferably to reduce or eliminate differences between actual results for a given route and calculated predictions made by processor 46.”);  
updating the related weighting term based upon the determined difference (weight is updated as predicted variables are updated par 0083 “As historical data is developed, it might be learned that for selected vehicles and for selected routes, some of the algorithm variables have a greater weight”); and 
storing the updated, related weighting term in association with the updated historical measured traffic conditions data (updated weight is updated in algorithm par 0083 “refinements based on the most recent and most relevant data”). 
Even though Storm teaches:
obtaining historical measured traffic conditions data and a related weighting term as noted above. 
Storm does not explicitly teach:
wherein the weighting term is configured as a traffic conditions weighting term.
Ran teaches:
(Col 5 lines 50-55 “traffic based on historical data”) and a related (Col 14 lines 10-15 “the historical data and predictive data have the largest impact. This fact is reflected by using a weighting factor”) for the second link (En-route at second link after at the origin wherein updating occurs. Fig 8 # 812 #814); 
wherein the weighting term is configured as a traffic conditions weighting term (weighting factor reflects traffic. Col 14 lines 10-15 “the historical data and predictive data have the largest impact. This fact is reflected by using a weighting factor”) for the second link (En-route at second link after at the origin wherein updating occurs. Fig 8 # 812 #814);
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify weighting term taught by Storm to have weighting term taught by Ran for the purpose of better prediction of traffic congestion . (Refer to Col 1 lines 60-65)

 Regarding claim 2, Storm teaches:
the first route link was traversed prior to the vehicle reaching the second link (par 0045 “By repeatedly traversing substantially the same routes, traffic data collector 73 can develop data regarding traffic flow, number of stops, length of stops, average speed, and overall resources required for a given path, route segment, or route”). 

Regarding claim 3, Storm teaches:
(par 0060 note “the resulting traffic model 111 might indicate a 75 percent chance of increased fuel usage and a corresponding reduction in efficiency due to the extra fuel burned at a decreased rate of travel. On the other hand, if vehicle controller 34 were performing this predictive calculation while currently in a traffic jam, the traffic model 111 generated at 90 might indicate an increased likelihood of success due to more efficient use of resources over the remainder of the route”, wherein a percentage based value indicate the accuracy of the chance of a traffic condition.  Par 0073 notes “probability of reaching the destination given the current vehicle state 103 and driver specific parameters 100 may then be weighted more heavily toward a particular data model” wherein the weight is given from parameters generated using percentage of chance of predictive and current traffic conditions.).

Regarding claim 4, Storm teaches:
adjusting a subsequently generated traffic conditions prediction data regarding the second link to increase accuracy of the subsequently generated traffic conditions prediction data in accordance with the updated historical measured traffic conditions data and the updated, related weighting term (Fig 3 #143). 
Regarding claim 6, Storm teaches:
adjusting pre-charge timing for a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction data (par 0081 notes “User interface 37 may also indicate the approximate additional time added to the trip due to the need for additional fuel, battery energy, or other resources.”). 
Regarding claim 7, Storm teaches:
A system, comprising: 
a database (fig 2 # 50 Data Store) storing historical measured traffic conditions data (Fig 2 # 73 traffic Data Collector); 
a navigation adjustment component (Fig 1 & Fig 2 #34 Vehicle controller) that, 
upon a vehicle (Fig 2 #21) reaching a second link (par 0082 route segment) of a route being traversed by the vehicle: 
obtaining historical measured traffic conditions data and a related weighting term for the second link (historical traffic, par 0082 “loads trip data from data store 50 for all previously recorded route segments” and related weighted term, par 0083 “As historical data is developed, it might be learned that for selected vehicles and for selected routes, some of the algorithm variables have a greater weight”); 
measuring current (par 0082 “actual occurrence of events”) traffic conditions at the second link (par 0044 “A traffic data collector 73 can collect traffic and road condition data”); 
updating the historical measured traffic conditions data with the current, measured traffic conditions (par 0046 “Analytics agent 53 can also calculate and write to data store 50 a set of modifiers that can be applied by processor 46 to future predictions”); 
(par 0046 “The remote server may then process the data received and using it to develop or change the algorithms used by processor 46 to change its functionality, preferably to reduce or eliminate differences between actual results for a given route and calculated predictions made by processor 46.”);  
updating the related weighting term based upon the determined difference (weight is updated as predicted variables are updated par 0083 “As historical data is developed, it might be learned that for selected vehicles and for selected routes, some of the algorithm variables have a greater weight”); and 
storing the updated, related weighting term in association with the updated historical measured traffic conditions data (updated weight is updated in algorithm par 0083 “refinements based on the most recent and most relevant data”),
upon a subsequent traversal of the route (par 0076 notes “the probability of successfully reaching the desired destination by the route selected as a number on a visual display. Another embodiment of user interface 37 indicates multiple routes to the desired location, and the probability of successfully completing each route.),  
adjusts subsequently generated traffic conditions prediction data based upon the updated, related weighting term and the updated historical measured traffic conditions data (par 0076 notes “the probability of reaching the destination is below a predetermined threshold for any of the routes, user interface 37 may read the final result 119 to determine if any reasons were indicated as to why final result 119 includes a low probability of success. These reasons may then be reformulated and presented to the user as a list of one or more options for decreasing the use of resources such as battery energy or fuel. The user may then select or deselect the options and the user interface may then adjust the chance of successfully reaching the destination.” Wherein probability is determined which uses weights of par 0073 to determine probability of success); and 
a controller (Fig 2 #46 processor) to which the adjusted, subsequently generated traffic conditions prediction is transmitted (fig 3 # 111, 129 137, 119, 140 to 143), 
the controller adjusting pre-charge timing applied to a battery of the vehicle based upon the adjusted, subsequently generated traffic conditions prediction (par 0081 notes “User interface 37 may also indicate the approximate additional time added to the trip due to the need for additional fuel, battery energy, or other resources.”). 
Even though Storm teaches:
obtaining historical measured traffic conditions data and a related weighting term as noted above. 
Storm does not explicitly teach:
wherein the weighting term is configured as a traffic conditions weighting term.
Ran teaches:
obtaining historical measured traffic conditions data (Col 5 lines 50-55 “traffic based on historical data”) and a related (Col 14 lines 10-15 “the historical data and predictive data have the largest impact. This fact is reflected by using a weighting factor”) for the second link (En-route at second link after at the origin wherein updating occurs. Fig 8 # 812 #814); 
weighting factor reflects traffic. Col 14 lines 10-15 “the historical data and predictive data have the largest impact. This fact is reflected by using a weighting factor”) for the second link (En-route at second link after at the origin wherein updating occurs. Fig 8 # 812 #814);
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify weighting term taught by Storm to have weighting term taught by Ran for the purpose of better prediction of traffic congestion . (Refer to Col 1 lines 60-65)

Regarding claim 8, Storm teaches:
a navigation server (par 0032 note “These remote computer systems can include servers networked together……network connection to obtain map information from remote computers”) from which the traffic conditions prediction data and the subsequently generated traffic conditions prediction data is received. 

Regarding claim 9, Storm teaches:
each of the historical measured traffic conditions data, the traffic conditions prediction data, and the subsequently generated traffic conditions prediction data comprises one or more data values indicative of traffic conditions along at least one link of the route (par 0045 “By repeatedly traversing substantially the same routes, traffic data collector 73 can develop data regarding traffic flow, number of stops, length of stops, average speed, and overall resources required for a given path, route segment, or route”). 
Regarding claim 10, Storm teaches:
the one or more data values reflect one of clear traffic conditions, crowded traffic conditions, and jammed traffic conditions (par 0060 note “the values representing changes in resource usage in relation to traffic flow.”…..“a traffic jam,”). 
Regarding claim 11, Storm teaches:
the historical measured traffic conditions data is tagged in the database with a time of day during which the vehicle previously traversed the second link of the route (par 0080 note “modeled data offers insights regarding areas along the route that are particularly taxing on vehicle resources or offers clues as to how the driver may be able to alter the route, time of day the route is traveled,”). 
Regarding claim 12, Storm teaches:
the traffic conditions prediction data generated at a first link of the route traversed by the vehicle regarding the second link is generated at the same or similar time of day (par 0035 note a particular node at one time of day with respect to a second time of day (e.g. traffic flows west-bound during the mid-day and evening hours” wherein the mid-day or evening hours are similar times of days). 

Regarding claim 13, Storm teaches:
(par 0060 note “the resulting traffic model 111 might indicate a 75 percent chance of increased fuel usage and a corresponding reduction in efficiency due to the extra fuel burned at a decreased rate of travel. On the other hand, if vehicle controller 34 were performing this predictive calculation while currently in a traffic jam, the traffic model 111 generated at 90 might indicate an increased likelihood of success due to more efficient use of resources over the remainder of the route”, wherein a percentage based value indicate the accuracy of the chance of a traffic condition.  Par 0073 notes “probability of reaching the destination given the current vehicle state 103 and driver specific parameters 100 may then be weighted more heavily toward a particular data model” wherein the weight is given from parameters generated using percentage of chance of predictive and current traffic conditions.). 
Regarding claim 15, Storm teaches:
the historical measured traffic conditions data is characterized based upon at least one of: 
a speed at which the vehicle is traveling; the amount of times the vehicle brakes; relative position of the vehicle; and relative motion of the vehicle (par 0090 notes “data collected from previous trips over the same route and recording points at which the vehicle came to a stop, or slowed to a speed”).



Allowable Subject Matter
Claim 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the subsequently generated traffic conditions prediction data is adjusted according to the following equation: 
adjusted traffic conditions prediction = (traffic conditions prediction * α) + (historical measured traffic conditions * (1- α)) 
wherein α is the related weighing term. 
Regarding Claim 14, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
 the subsequently generated traffic conditions prediction data is adjusted according to the following equation: 
adjusted traffic conditions prediction = (traffic conditions prediction * α) + (historical measured traffic conditions * (1- α)) 
α is the related weighing term.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859